                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

LELAND J. CORNELOUS,                                   )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )      No. 1:17-cv-01346-WTL-DLP
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                               Respondent.             )

               Order Denying Motion for Relief Pursuant to 28 U.S.C. § 2255,
               Denying Motion for a Reduced Sentence under 18 U.S.C. § 3582,
                        and Denying a Certificate of Appealability

                                     I.      Section 2255 Motion

       For the reasons explained in this Order, the motion of Leland J. Cornelous for relief

pursuant to 28 U.S.C. § 2255 must be denied and this action dismissed. In addition, the Court

finds that a certificate of appealability should not issue.

       Mr. Cornelous initially filed a motion for relief pursuant to 28 U.S.C. § 2255 arguing that,

under Johnson v. United States, 135 S. Ct. 2551 (2015), his sentence was unconstitutional. Dkt.

No. 2. Mr. Cornelous later amended his § 2255 motion to acknowledge that he was not entitled to

relief under Johnson or Dean v. United States, 137 S. Ct. 1170 (2017). Dkt. No. 10 at 1. Rather,

Mr. Cornelous argued that his charge for armed bank robbery was illegal because he used a toy

gun when robbing a bank, and not a firearm or a dangerous weapon. In response, the United States

argues that Mr. Cornelous’ § 2555 motion is untimely, without merit, and should be dismissed.

Dkt. No. 19. Mr. Cornelous did not file a reply, and the time to do so has passed.

       The Antiterrorism and Effective Death Penalty Act of 1996 establishes a one-year statute

of limitations period for § 2255 motions. 28 U.S.C. § 2255(f). That period runs from:
        (1) the date on which the judgment of conviction becomes final;
        (2) the date on which the impediment to making a motion created by governmental
            action in violation of the Constitution or laws of the United States is removed,
            if the movant was prevented from making a motion by such governmental
            action;
        (3) the date on which the right asserted was initially recognized by the Supreme
            Court, if that right has been newly recognized by the Supreme Court and made
            retroactively applicable to cases on collateral review; or
        (4) the date on which the facts supporting the claim or claims presented could have
            been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f). A judgment of conviction becomes final when the conviction is affirmed on

direct review or when the time for perfecting an appeal expires. Clay v. United States, 537 U.S.

522, 527 (2003).

        Mr. Cornelous’ judgment of conviction was entered on the clerk’s docket on February 2,

2005. United States v. Cornelous, 1:04-cr-00094-WTL-DKL-1, (S.D. Ind.) (hereinafter “Crim.

Dkt.”), Dkt. No. 1 at 4. Mr. Cornelous did not appeal. His conviction therefore became final on

the last day he could have filed a notice of appeal, February 16, 2005. See Fed. R. App. P.

4(b)(1)(A)(i) (defendant’s notice of appeal must be filed within 14 days after the entry of the

judgment). The last day he could have filed a timely § 2255 motion was one year later, February

16, 2006. Instead, Mr. Cornelous filed his § 2255 motion on July 19, 2016, more than ten years

too late. Mr. Cornelous has presented no argument to support the equitable tolling of this statute

of limitations.

        Under these circumstances, the habeas petition is now dismissed as untimely. Judgment

consistent with this Order shall now issue and the Clerk shall docket a copy of this Entry in No.

1:04-cr-00094-WTL-DKL-1. The motion to vacate (Crim. Dkt. 6) shall also be terminated in

the underlying criminal action.
                                       II.      Section 3582 Motion

        Mr. Cornelous has asserted that he is entitled to early release under 18 U.S.C. § 3582

because his mother has blood cancer and requested a “compassionate release” by means of a one-

year reduction in his sentence. Dkt. No. 10 at 2-3.

        District courts are strictly limited in their ability to modify sentences. As a general matter,

“court[s] may not modify a term of imprisonment once it has been imposed.” 18 U.S.C. § 3582(c).

There are only three narrow exceptions to this rule: a court can modify a term of imprisonment

(1) upon motion of the Bureau of Prisons; (2) when expressly permitted by statute; or (3) when the

applicable sentencing range of the U.S. Sentencing Guidelines has been amended and made

retroactive. See 18 U.S.C. §§ 3582(c)(1)(A), (c)(1)(B), (c)(2).

        None of these exceptions is applicable to the facts of his case. The BOP has not filed a

motion requesting a sentence reduction for Mr. Cornelous, nor has Mr. Cornelous identified any

applicable statute or retroactive amendment to the Sentencing Guidelines. In short, Mr. Cornelous

has identified no basis for which the Court can reduce his sentence. Accordingly, his motion to

reduce sentence under 18 U.S.C. § 3582 is denied.

                                III.         Certificate of Appealability

        Pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules Governing

§ 2255 proceedings, and 28 U.S.C. § 2253(c), the Court finds that Mr. Cornelous has failed to

show that reasonable jurists would find it “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court therefore denies a

certificate of appealability.

        IT IS SO ORDERED.

       Date:    10/26/18
Distribution:

LELAND J. CORNELOUS
26536-048
MILAN - FCI
MILAN FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 1000
MILAN, MI 48160

Brian L. Reitz
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
brian.reitz@usdoj.gov

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov
